Exhibit 10.1

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 27, 2007, is made by and among NCI, INC., a Delaware corporation (the
“Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation (“NCI
Virginia”), SCIENTIFIC AND ENGINEERING SOLUTIONS, INC., a Maryland corporation
(“SES”), OPERATIONAL TECHNOLOGIES SERVICES, INC., a Delaware corporation
(“OTS”), and KARTA TECHNOLOGIES, INC., a Texas corporation (“Karta,” and
together with the Company, NCI Virginia, SES and OTS, collectively, the
“Borrowers,” and individually, a “Borrower”), SUNTRUST BANK, CITIZENS BANK OF
PENNSYLVANIA and BRANCH BANKING AND TRUST COMPANY, successor in interest by
merger to Branch Banking and Trust Company of Virginia (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Company, NCI Virginia, SES, the Lenders and the Administrative
Agent are parties to the Loan and Security Agreement, dated as of March 14,
2006, as amended by that certain First Amendment to Loan and Security Agreement,
dated August 1, 2006, as amended by the Consent and Waiver, dated as of
January 31, 2007 (as amended, supplemented, amended and restated or otherwise
modified through the date hereof, the “Loan Agreement”). Capitalized terms
defined in the Loan Agreement and undefined herein shall have the same defined
meanings when such terms are used in this Amendment;

WHEREAS, OTS became a party to the Loan Agreement, and agreed to assume the
Obligations of a Borrower thereunder and under the other Loan Documents, by its
execution and delivery to the Administrative Agent of an Assumption Agreement,
dated as of January 31, 2007;

WHEREAS, pursuant to the terms and conditions of the Stock Purchase Agreement,
of even date herewith (the “Karta Stock Purchase Agreement”), by and between NCI
Virginia and Karta and the shareholders of Karta, NCI Virginia acquired all of
the outstanding Capital Stock of Karta (the “Karta Transaction”). Karta became a
party to the Loan Agreement, and agreed to assume the Obligations thereunder, by
its execution and delivery to the Administrative Agent of an Assumption
Agreement, of even date herewith (the “Assumption Agreement”);

WHEREAS, in connection with the Karta Transaction, the Company will issue
certain Promissory Notes, in an aggregate principal amount of $45,645,862.15,
each of which shall be issued upon the closing of the Karta Transaction and
shall be repaid in full on the next succeeding Business Day (each, a “Karta
Purchase Note,” and collectively, the “Karta Purchase Notes”);



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have requested that the Lenders consent to the
consummation of the Karta Transaction and to the issuance of the Karta Purchase
Notes and to amend certain other provisions of the Loan Agreement as set forth
below; and

WHEREAS, the Lenders have agreed to do so, subject to the terms and conditions
of this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.

2. Consents and Waivers.

(a) Consent and Waivers for Karta Transaction. The Administrative Agent and the
Lenders hereby consent to the consummation of the Karta Transaction and each of
the Lenders and the Administrative Agent waives its right to declare a Default
or an Event of Default under Section 6.3 of the Loan Agreement with respect to
the Karta Transaction, to the extent the same is consummated in accordance with
the Karta Stock Purchase Agreement.

(b) Consent and Waiver for Issuance of Karta Purchase Notes. The Administrative
Agent and the Lenders hereby consent to the issuance of the Karta Purchase Notes
and each of the Lenders and the Administrative waives its right to declare a
Default or an Event of Default under Section 6.2 of the Loan Agreement with
respect to the issuance of the Karta Purchase Notes.

3. Acknowledgments. The parties hereto acknowledge and agree that, as of the
Second Amendment Effective Date and until the next adjustment required by the
Loan Agreement, the Applicable Margin for Revolving LIBOR Loans and Index Rate
Loans and for Swingline Index Rate Loans shall be 1.50%, and for Revolving and
Swingline Base Rate Loans shall be 0.50%. The parties hereto acknowledge and
agree that, as of the Second Amendment Effective Date and until the next
adjustment required by the Loan Agreement, the Unused Fee percentage shall be
0.20%.

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) The definition of “Permitted Acquisition EBITDA” is amended to read as
follows:

“Permitted Acquisition EBITDA” shall mean, for any period prior to a Permitted
Acquisition, EBITDA of the Target or Targets acquired in such acquisition for
such period, as approved by the Administrative Agent in its reasonable
discretion; provided, however, that with respect to Karta, the EBITDA of Karta
prior to

 

2



--------------------------------------------------------------------------------

the consummation of the Karta Transaction shall be deemed to be the amount set
forth in the table below, for the fiscal quarters indicated in such table:

 

Applicable Fiscal Quarter

   Permitted Acquisition
EBITDA

Fiscal quarter ended June 30, 2006

   $ 1,558,921

Fiscal quarter ended September 30, 2006

   $ 655,091

Fiscal quarter ended December 31, 2006

   $ 996,781

Fiscal quarter ended March 31, 2007

   $ 1,278,840

Fiscal quarter ended June 30, 2007

    
 
  To Be Determined by the
Administrative Agent
and the Company

(b) Effective on the satisfaction of the terms and conditions of this Amendment,
each Revolving Credit Lender has agreed to increase its Revolving Commitment to
the applicable amount set forth on Schedule A attached hereto and made a part
hereof, pursuant to the terms of Section 2.7(a) of the Loan Agreement.
Accordingly, the Aggregate Revolving Commitment Amount is hereby increased to
$90,000,000, and the Revolving Commitment of each Revolving Credit Lender shall
be the amount set forth with respect to such Revolving Credit Lender on
Schedule A attached to this Amendment.

(c) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(d) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Second Amendment Effective Date (as hereinafter defined), each
reference in the Loan Documents to the Loan Agreement shall be deemed to be a
reference to the Loan Agreement as amended hereby.

5. No Implied Waivers. The Borrowers acknowledge and agree that the limited,
express consents and waivers contained in Section 2 of this Amendment shall not
constitute a waiver, express or implied, of any other Default, Event of Default,
covenant, term or provision of the Loan Agreement or any other Loan Document,
nor shall it create any obligation, express or implied, on the part of the
Administrative Agent or any Lender to waive, or to consent to any amendment of,
any existing or future Default, Event of Default or violation of any covenant,

 

3



--------------------------------------------------------------------------------

term or provision of any Loan Document. The Administrative Agent and the Lenders
shall be entitled to require strict compliance by the Borrowers with the Loan
Documents, notwithstanding the limited, express consent and waiver contained
herein, and nothing herein shall be deemed to establish a course of action or a
course of dealing with respect to requests by the Borrowers for waivers or
amendments of any Default, Event of Default, covenant, term or provision of any
Loan Document.

6. Effectiveness of Amendment. This Amendment and the amendments contained
herein shall become effective on the date (the “Second Amendment Effective
Date”) when each of the conditions set forth below shall have been fulfilled to
the satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received an executed copy of the Karta
Stock Purchase Agreement, and all other documents, agreements and instruments
related thereto, as well as copies of the cancelled stock certificates of the
holders of the outstanding stock of Karta immediately prior to the consummation
of the Karta Transaction, and the new stock certificate issued by Karta to NCI
Virginia.

(b) The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each Borrower, the Administrative Agent
and the Revolving Credit Lenders, and the Assumption Agreement, duly executed
and delivered on behalf of Karta.

(c) The Borrowers shall have executed and delivered to the Administrative Agent
new Revolving Notes in the respective amounts of each Revolving Commitment.

(d) No event shall have occurred and be continuing that constitutes an Event of
Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both, and no Default or
Event of Default shall have occurred and be continuing nor shall result from any
Additional Revolving Commitment Amount.

(e) All representations and warranties of the Borrowers contained in the Loan
Agreement shall be true and correct in all material respects at the Second
Amendment Effective Date as if made on and as of such Second Amendment Effective
Date.

(f) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of this Amendment, and, in the case of
Karta, the Assumption Agreement, (2) certified copies of any amendments to the
articles or certificate of incorporation, bylaws, partnership certificate and
operating agreement of the Borrowers since the date of the Loan Agreement, and,
in the case of Karta, copies of the articles or certificate of incorporation and
bylaws (or comparable organizational documents) of Karta, (3) a certificate of
incumbency for the officers or other authorized agents or partners of the
Borrowers executing this Amendment, and (4) such additional supporting documents
as the Administrative Agent or counsel for the Administrative Agent reasonably
may request.

 

4



--------------------------------------------------------------------------------

(g) All of the conditions in Section 8.2 of the Loan Agreement with respect to
the Borrowers, and in Section 8.3 of the Loan Agreement with respect to Karta,
shall have been satisfied.

(h) The Administrative Agent shall have received (1) an accounts receivable
aging and a contract status and backlog report for the most recent fiscal
quarter, in form and substance satisfactory to the Administrative Agent, (2) the
financial statements of the Company for the period ended on March 31, 2007, and
(3) a Covenant Compliance Certificate for the period ending March 31, 2007, but
dated as of the Second Amendment Effective Date and giving effect to any
Revolving Loans disbursed on such date, and certifying that no Default or Event
of Default exists as of the Second Amendment Effective Date, nor would any
Default or Event of Default occur after giving effect to the Karta Transaction.

(i) All documents delivered pursuant to this Amendment must be of form and
substance satisfactory to the Administrative Agent and its counsel, and all
legal matters incident to this Amendment must be satisfactory to the
Administrative Agent’s counsel.

7. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment only amends the terms of
the Loan Agreement and the other Loan Documents and does not constitute a
novation, and each of the Borrowers ratifies and confirms the terms and
provisions of, and its obligations under, the Loan Agreement and the other Loan
Documents in all respects. Each of the Borrowers acknowledges and agrees that
each reference in the Loan Documents to any particular Loan Document shall be
deemed to be a reference to such Loan Document as amended by this Amendment. To
the extent of a conflict between the terms of any Loan Document and the terms of
this Amendment, the terms of this Amendment shall control.

8. Successors and Assigns. This Amendment shall be binding upon the Borrowers,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to their successors and assigns.

9. No Further Amendments. Nothing in this Amendment or any prior amendment to
the Loan Documents shall require the Administrative Agent or any Lender to grant
any further amendments to the terms of the Loan Documents. Each of the Borrowers
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.

10. Representations and Warranties. Each Borrower represents and warrants that
this Amendment has been duly authorized, executed and delivered by it in
accordance with resolutions adopted by its board of directors. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents. The Borrowers represent and warrant
to the Administrative Agent, the Lenders and the Issuing Banks that, after
giving effect to the terms of this Amendment, no Default has occurred and been
continuing nor shall result from any Additional Revolving Commitment Amount.

 

5



--------------------------------------------------------------------------------

11. Fees and Expenses. The Borrowers jointly and severally agree to pay all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and
SunTrust Robinson Humphrey, a division of SunTrust Capital Markets, Inc.,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and SunTrust Robinson Humphrey, a division of SunTrust
Capital Markets, Inc., in connection with the preparation and administration of
this Amendment.

12. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

14. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

 

BORROWERS:

NCI, INC., a Delaware corporation

By:  

/s/ Charles K. Narang

Name:   Charles K Narang Title:   Chief Executive Officer

NCI INFORMATION SYSTEMS,

INCORPORATED, a Virginia corporation

By:  

/s/ Terry W. Glasgow

Name:   Terry W. Glasgow Title:   President

SCIENTIFIC AND ENGINEERING

SOLUTIONS, INC., a Maryland corporation

By:  

/s/ Terry W. Glasgow

Name:   Terry W. Glasgow Title:   President

OPERATIONAL TECHNOLOGIES

SERVICES, INC., a Delaware corporation

By:  

/s/ Terry W. Glasgow

Name:   Terry W. Glasgow Title:   President

KARTA TECHNOLOGIES, INC., a Texas

corporation

By:  

/s/ Terry W. Glasgow

Name:   Terry W. Glasgow Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SUNTRUST BANK, a Georgia banking

corporation, as Administrative Agent

By:

 

/s/ Linda Bergmann

 

Linda Bergmann

 

Vice President

LENDERS:

SUNTRUST BANK, a Georgia banking

corporation

By:

 

/s/ Linda Bergmann

 

Linda Bergmann

 

Vice President

CITIZENS BANK OF PENNSYLVANIA, a

Pennsylvania state chartered bank

By:

 

/s/ Leslie Grizzard

 

Leslie Grizzard

 

Senior Vice President

BRANCH BANKING AND TRUST COMPANY,

successor in interest by merger to Branch Banking

and Trust Company of Virginia

By:

 

/s/ James E. Davis

 

James E. Davis

 

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

REVOLVING COMMITMENTS

 

Lender

  

Revolving Commitment

(as increased)

SunTrust Bank

   $ 36,000,000

Citizens Bank of Pennsylvania

   $ 24,750,000

Branch Banking and Trust Company, successor in interest by merger to Branch
Banking and Trust Company of Virginia

   $ 29,250,000